 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   STEPHEN JEROME WILLIAMS,                 )   No. EDCV 18-1101 JVS (FFM)
                                              )
12                      Plaintiff,            )   ORDER ACCEPTING REPORT AND
                                              )   RECOMMENDATION OF UNITED
13                v.                          )   STATES MAGISTRATE JUDGE
                                              )
14   NEIL McDOWELL, et al.,                   )
                                              )
15                      Defendants.           )
                                              )
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
18   action and the attached Report and Recommendation of United States Magistrate
19   Judge (“Report”). No objections to the Report have been filed. Good cause
20   appearing, the Court concurs with and accepts the findings of fact, conclusions of law,
21   and recommendations contained in the Report.
22         IT IS ORDERED that defendants’ motion to dismiss the first amended
23   complaint is granted in part and denied in part as follows:
24         (a)    plaintiff’s claims against Rossolillo are dismissed with prejudice
25                except for plaintiff’s claim that Rossolillo violated his Fourth
26                Amendment rights by conducting plaintiff’s strip search;
27         (b)    plaintiff’s claims against Wilson are dismissed with prejudice
28                except for plaintiff’s claims that Wilson violated his Eighth
 1              Amendment rights by (i) confining him in the hot van; and (ii)
 2              restraining and confining him in the visiting room;
 3        (c)   plaintiff’s claims against Allen are dismissed with prejudice except
 4              for plaintiff’s claim that Allen violated his Eighth Amendment
 5              rights by restraining and confining him in the visiting room;
 6        (d)   plaintiff’s claims against Briones are dismissed with prejudice;
 7        (e)   plaintiff’s First Amendment claims based on his inclusion in the
 8              raid, and based on the raid as a whole, are dismissed with
 9              prejudice, as are any claims that Abril and Pierce are liable for
10              wrongs that occurred during the raid;
11        (f)   plaintiff’s claim that Abril and Pierce violated his First
12              Amendment rights by placing him in administrative segregation are
13              dismissed with prejudice; and
14        (g)   plaintiff’s claim that Vasquez violated his due process rights by
15              issuing a false RVR is dismissed with prejudice.
16        (h)   Defendants are not entitled to qualified immunity at this time.
17        (i)   The Motion is denied in all other aspects.
18

19

20   DATED: August 28, 2019
21                                                 JAMES V. SELNA
                                             UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                2
